DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 14-20 in the reply filed on 04/05/2021 is acknowledged.  The traversal is on the ground(s) that independent claim 1 (from Group I) and independent claim 7 (from Group II) are not any more distinct from one another than the independent claims of the issued parent and great-grandparent cases.  This is not found persuasive because under the statute, if an application (not its parent and great-grandparent applications) contains claims to more than one independent and distinct invention, restrictions may be required. In this case, the instant application contains 2 different inventions: a method to provide selections that complete partial address information and a method to allocate memory.  Multiple inventions that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.

There would be a serious burden on the examiner if restriction is not required. Group I of the invention is drawn to retrieving information based on user’s input classified in G06F16/14 (searching files based on metadata) whereas Group II of the invention is drawn to a method to allocate memory classified in G06F16/13 (distributed indices).



Group I of the Instant Application
Group II of the Instant Application
Independent claim 1: A computer-implemented method to provide selections that complete partial address information, the method comprising: 

Independent claim 7: A method to allocate memory by a computing device including a processor and a memory for a data structure having address information stored in an improved storage format the method comprising: 

receiving the partial address information at a graphical user interface having a set of fields for geographic locations, wherein the partial address information completes less than all of the fields included in the set of fields; 

receiving an application request; 

parsing the partial address information to determine missing portions of the partial address information;

locating in a compact data structure offsets to address information corresponding to the missing portions, wherein the compact data structure organizes geographic location information wherein the compact data structure provides metadata to a 


retrieving an offset to a set of lists and indices from the trailer portion of the data structure;

loading the set of lists and indices into the memory; and
generating, for selective display, a set of options that includes the address information corresponding to the missing portions that complete a subset of the set fields in the graphical user interface and restricts the set of options to a number of potential addresses that complete the partial address information.
processing the application request with the set of lists and indices to generate a response.

Claim 8:  determining whether an application-specific index exists in the data structure, and when the application-specific index exists, retrieving the application-specific index in addition to the set of lists and indices

Claim 10: wherein at least one of the indices included in the set of list and indices is a sparse index.

Claim 12:  utilizing a divide and conquer strategy to search the sparse index.


Inventions of group I and group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group II has separate utility such as implementing sparse indexes to only retrieve documents that have the indexed field.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

The restriction requirement, as set forth in the Office action mailed on 02/04/2021, will be reconsidered in view of the allowability of claims 14-20 to the elected invention pursuant to MPEP § 806.05(d).  The restriction requirement will be withdrawn as to any claim that requires all the limitations of an allowable claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).

used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,192,254.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,192,254 contain every element of claims 1-20 of the instant application.

Claims 1-6 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,558,177. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 9,558,177 contain every element of claims 1-6 and 14-20 of the instant application.

A claim in the Instant Application compared to a claim in the U.S. Patent No. 9,558,177.

Instant Application
1
U.S. Patent No. 9,558,177
1
2-6
2-6
14
7
15-20
8-13



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-6 and 11-18 of U.S. Patent No. 8,271,562. Although the
claims at issue are not identical, they are not patentably distinct from each other
because claims 1-6 and 11-18 of U.S. Patent No. 8,271,562 contain every element of
claims 1-20 of the instant application.

A claim in the Instant Application compared to a claim in the U.S. Patent No. 8,271,562.

Instant Application
U.S. Patent No. 8,271,562
1 
1
2
2
3
3
4
4
5
5

6
7 
11
8
12
9
13
10
11
11
14
12
11
11
17
13
15
14
11
15
15
16
16
17
17
18-20
18


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knockeart, Ronald P. et al. (“Knockeart”) US 20030018428 A1 in view of Longe; Michael R. et al. (“Longe”) US 7966003 B2.

Regarding claim 1, Knockeart teaches A computer-implemented method to provide selections that complete partial address information, the method comprising: 
receiving the partial address information at a graphical user interface having a set of fields for geographic locations, wherein the partial address information completes less than all of the fields included in the set of fields as There are times when the city of the desired destination is not known. In that case, the city can be initially left unknown. The list of valid street names presented to the operator by the in-vehicle system is then all the streets in the current state. After the street name is selected, if the city is ambiguous, the operator selects from the list of possible cities and then proceeds to input the street number([0224, 0211-0218 scrolling lists] and Figs. 2B and 2C); 
Referring to FIG. 12, a representative text table 1200 includes an index 1210 and a compressed text region 1220.  A reference to a particular record is used as an offset to a record 1212 in index 1210 ([0156] and Fig. 11);
StreetRecord table 1160 is used to form completely specified street names in terms of base street names, optional prefixes and suffixes, and street types.  For instance, "North Main Blvd" is represented by the base street name "Main," the prefix/suffix combination "North/-" and the street type "Blvd." A typical record 1162 in StreetRecord table 1160 includes a StreetName field 1164 that references the text form of the base street name stored in a StreetName table 1170, and an AffixType field 1166 that includes a representation of the prefix/suffix combination as an index to the predetermined set of prefix/suffix combinations and a text representation of the street type [0154];
wherein the compact data structure organizes geographic location information as The map information includes the locations of nodes in the graph, in terms equivalent to their latitude and longitude.  The map information also includes link information, including associations of street names and links, and ranges of street numbers on links [0134];

references the name of a country in a Country table 1120.  Country table 1120 holds the text representations of the names of known countries, such as "United States" or "Canada [0152];
For instance, the in-vehicle system may not have the capability to validate any street numbers, or the destination may be outside a geographic range for which it has stored address range data.  If the in-vehicle system cannot validate the street address, it nevertheless establishes a communication session with the server computer.  The server computer then completes the validation procedure [0240];
wherein the compact data structure provides metadata to a plurality of applications as Additional tables are included in in-vehicle database 432 to support other forms of destination specification.  In versions of the system that support destination specification in terms of a "Yellow Pages" (telephone directory) category, in-vehicle database 432 includes a text table of "Yellow Pages" categories.  In versions of system that support destination specification in terms of a pair of intersecting roads, a table  
specifies at least the offsets allowing the plurality of applications to access the data structure as In particular, these tables encode main roads network 1000 (FIG. 10).  Referring to FIG. 13A, a representative link of main roads network 1000 joins a node I 1301 and a node j 1302.  Link c 1307 joins nodes i 1301 and j 1302 [0162];
Record 1412 of POIType table 1410 includes an Offset field 1416 that references a first record 1432 of a range 1444 of records in a POINameCity table 1430 [0158]; and 
wherein the offsets to address information specifies the location in the compact data structure where the address information corresponding to the missing portions of the partial address information from the request is stored as StreetRecord table 1160 is used to form completely specified street names in terms of base street names, optional prefixes and suffixes, and street types.  For instance, "North Main Blvd" is represented by the base street name "Main," the prefix/suffix combination "North/-" and the street type "Blvd." A typical record 1162 in StreetRecord table 1160 includes a StreetName field 1164 that references the text form of the base street name stored in a StreetName table 1170, and an AffixType field 1166 that includes a representation of the prefix/suffix combination as an index to the predetermined set of prefix/suffix combinations and a text representation of the street type [0154];
 and 
generating, for selective display, a set of options that includes the address information corresponding to the missing portions that complete a subset of the set fields in the graphical user interface and restricts the set of options to a number of potential addresses that complete the partial address information as Referring to FIG. 11, the list of valid states is obtained from CityState table 1130.  After the operator selects a desired city, the in-vehicle system presents a scrolling list of valid streets names in that city.  The list of valid street names is obtained using AddressCityState table 1100, and associated AddressStreet table 1150, StreetRecord table 1160, and StreetName table 1170.  After the operator selects a desired street, the operator enters a street number.  The in-vehicle system validates the number using AddressStreet table 1150 and AddressRange table 1180 ([0222, 0231, and 0119]).
Knockeart teaches the step of:
parsing the partial address information to determine missing portions of the partial address information as There are times when the city of the desired destination is not known. In that case, the city can be initially left unknown.  The list of valid street names presented to the operator by the in-vehicle system is then all .
Specification [0044] discloses:
…When a user enters partial address information, such as, for example, address information missing only state information, the partial address information is parsed to determine the information related to the fields that are omitted. For instance, the partial address information entered by the user is parsed to detect that state information is missing, and the geo-parsing data structure 200 is consulted to determine the state information corresponding to the omitted information utilizing the received zip or city information.
Note: The fact that Knockeart detects the “city” is unknown, the prior art teaches the “parsing” step consistent with the claimed invention.

Longe; however cited for additional support to teach the step of:
parsing the partial address information to determine missing portions of the partial address information as Initially, the user of client 110 enters the character stream "Dulles" (step 305). .. The host 130 may perform a local analysis of a character stream to compare (i.e., parse) the character stream against popular results that are cached on the host 130 (col. 10, lines 34-42). 
The database 140 receives the poll with "Dulles" (step 330). "Dulles" is then analyzed (step 335), and results are retrieved. For example, multiple maps related to Dulles, Va., could be identified and/or retrieved. This may include a map of Dulles Township, directions to Dulles International Airport, and 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited references because Longe’s teaching would have allowed Knockeart’s to provide a complete destination location by enabling users to select possible locations in order to complete the destination address.

Regarding claim 2, Knockeart further teaches validating the partial address information as As the first step, the operator enters a specification of desired destination 692 into in-vehicle system 105.  For instance, the operator enters the city, street, and street number of a destination address.  The destination is validated by the in-vehicle system, for instance validating that the street address is in an allowable range for the specified street ([0085, 0149, and 0222]). 

Regarding claim 3, Knockeart further teaches completing the fields of the missing information based on user selections that complete the partial address received at the graphical user interface as In one sequence, the operator first selects a city from a scrolling list of cities in the current (country, state).  Referring to FIG. 11, the list of valid states is obtained from CityState table 1130.  After the operator selects a desired city, the in-vehicle system presents 

Regarding claim 4, Knockeart further teaches restricting states and zip codes selectively displayed in a zip code field and a state field of the missing information to states and zip codes related to a city included in the partial address information as Referring back to record 1112 in AddressCityState table 1110, CityState field 1116 references a record 1132 in CityState table 1130.  Record 1132 includes a City field 1134 that encodes the text representation of the name of the city, and a State field 1136 that references a record 1142 in a State table 1140 that encodes the name of the state ([0155 and 0222] and Fig. 11). 

Regarding claim 5, Knockeart further teaches restricting cities and states selectively displayed in a state field and a city field of the missing information to cities and states related to a zip code included in the partial address information as Record 1112 also includes an AddressStreet field 1118 that references the first of a range of records 1158 in an AddressStreet table 150.  Directly after record 1112 in AddressCityState table 1110, 

Regarding claim 6, Knockeart further teaches wherein the compact data structure is memory-mapped as Server computer 310 reads this map data and stores a processed form of the map information in static memory 316 for further use ([0131, 0273]).

Allowable Subject Matter
Claims 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164